Case 2:19-cv-05381-JS Document1 Filed 11/15/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

EUGENE SCALIA,
SECRETARY OF LABOR,
UNITED STATES DEPARTMENT OF LABOR,

Plaintiff,

Vv Civil Action No.

CHELTEN MARKET, INC., d/b/a CHELTEN MARKET,
and YOUNG KIM,

Defendants.

 

COMPLAINT

Plaintiff, Eugene Scalia, Secretary of Labor, United States Department of Labor
(“Plaintiff”) brings this action to enjoin CHELTEN MARKET, INC., a corporation, d/b/a
CHELTEN MARKET, and YOUNG KIM, individually, and as a manager of the aforementioned
corporation, from violating the provisions of Sections 6, 7, 11(c), 15(a)(2), and 15(a)(5) of the
Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“the Act’), and for a
judgment against Defendants in the total amount of back wage compensation found by the Court
to be due to any of the employees of Defendants pursuant to the Act and an equal amount due to
the employees of Defendants in liquidated damages.

1, Jurisdiction of this action is conferred upon the Court by Section 17 of the Act, 29
U.S.C. § 217, and by 28 U.S.C. §§ 1331 and 1345.

2. Defendant CHELTEN MARKET, INC. is a corporation duly organized under the
laws of the Commonwealth of Pennsylvania, with a registered office at 176 W. Chelten Avenue,
Philadelphia, PA, 19144. Defendant is engaged in operating a grocery store at the same address

(“Chelten Market”), within the jurisdiction of this court.
Case 2:19-cv-05381-JS Document1 Filed 11/15/19 Page 2 of 4

on Defendant YOUNG KIM is the owner and a manager of the corporation identified
in Paragraph II. Defendant Kim has directed employment practices and has directly or indirectly
acted in the interest of Chelten Market, LLC, in relation to its employees at all times relevant
herein, including hiring and firing employees, setting employees’ conditions of employment,
including supervising employees day-to-day.

4, The business activities of Defendants, as described herein, are and were related
and performed through unified operation or common control for a common business purpose and
constitute an enterprise within the meaning of Section 3(r) of the Act.

on At Chelten Market, Defendants have employed and are employing employees in
and about their place of business in the activities of an enterprise engaged in commerce or in the
production of goods for commerce, including employees handling, selling, or otherwise working
on goods or materials that have been moved in or produced for commerce, including food. The
enterprise has had an annual gross volume of sales made or business done in an amount not less
than $500,000.00. Therefore, the employees of Chelten Market are employed in an enterprise
engaged in commerce or in the production of goods for commerce within the meaning of Section
3(s)(1)(A) of the Act.

6. Defendants willfully violated the provisions of Sections 6 and 15(a)(2) of the Act
by employing employees in an enterprise engaged in commerce or in the production of goods for
commerce and deducting their pay for breaks of less than 20 minutes, causing them to pay less
than the statutorily required $7.25 per hour. Therefore, Defendants are liable for unpaid
minimum wages and an equal amount of liquidated damages under Section 16(c) of the Act.

Ue Defendants willfully violated the provisions of Sections 7 and 15(a)(2) of the Act

by employing their employees in an enterprise engaged in commerce or in the production of
Case 2:19-cv-05381-JS Document1 Filed 11/15/19 Page 3 of 4

goods for commerce for workweeks longer that those prescribed in Section 7 of the Act without
compensating said employees for employment in excess of the prescribed hours at rates not less
than one and one-half times their regular rates. Therefore, Defendants are liable for the payment
of unpaid overtime compensation and an equal amount of liquidated damages under Section
16(c) of the Act.

For example, during the period of May 15, 2016 to May 11, 2019, Defendants paid a
salary that did not include an overtime premium to employees who were not exempt from the
FLSA’s overtime requirements. Defendants also deducted for breaks of less than 20 minutes in
overtime workweeks and paid some employees straight time compensation for overtime hours
worked.

8. Defendants violated the provisions of Sections 11(c) and 15(a)(5) of the Act in
that Defendants failed to make, keep, and preserve adequate and accurate records of their
employees, which they maintained as prescribed by the regulations issued and found at 29 C.F.R.
Part 516. Specifically, Defendants failed to make, keep, and preserve records containing failed to
provide time records for the period from May 15, 2016 to November 3, 2018.

WHEREFORE, cause having been shown, the Secretary prays for judgment against
Defendants providing the following relief:

(1) For an injunction issued pursuant to Section 17 of the Act permanently enjoining
and restraining Defendants, their officers, agents, servants, employees, and those persons in
active concert or participation with Defendants who receive actual notice of any such judgment,
from violating the provisions of Sections 6, 7, 11(c), 15(a)(2) and 15(a)(5) of the Act; and

(2) For judgment pursuant to Section 16(c) of the Act finding Defendants liable for

unpaid minimum wage and overtime compensation due to certain of Defendants’ current and
Case 2:19-cv-05381-JS Document1 Filed 11/15/19 Page 4 of 4

former employees listed in the attached Schedule A for the period of May 15, 2016 to May 11,
2019, and for an equal amount due to certain of Defendant’s current and former employees in
liquidated damages. Additional amounts of back wages and liquidated damages may also be
owed to certain current and former employees of Defendants listed in the attached Schedule A
for violations continuing after May 11, 2019, and may be owed to certain current and former
employees presently unknown to the Secretary for the period covered by this Complaint, who
may be identified during this litigation and added to Schedule A; or

(3) In the event liquidated damages are not awarded, for an injunction issued pursuant
to Section 17 of the Act restraining defendants, their officers, agents, employees, and those
persons in active concert or participation with defendants, from withholding the amount of
unpaid minimum wages and overtime compensation found due defendants’ employees and
prejudgment interest computed at the underpayment rate established by the Secretary of the
Treasury pursuant to 26 U.S.C. § 6621.

FURTHER, Plaintiff prays that this Honorable Court award costs in his favor, and an

order granting such other and further relief as may be necessary and appropriate.

November 15, 2019 Respectfully submitted,

Mailing Address: UNITED STATES DEPARTMENT OF
LABOR

U.S. Department of Labor

Office of the Regional Solicitor Kate S. O’Scannlain

170 S. Independence Mall West Solicitor of Labor

Suite 630E, The Curtis Center

Philadelphia, PA 19106 Oscar L. Hampton III

Regional Solicitor
(215) 861-5128(voice)
(215) 861-5162 (fax) Adam Welsh
Counsel for Wage and Hour__

Z2

luby.andrea@dol.gov

APOE EE Z
/sf Andtea Luby | _ _
Andrea Luby cc

Senior Trial Attorney
